Per Curiam.

There was no just pretence for an exemption from toll. The principal business of Hubbel was to carry a load *358of boards to market; and if the pot had been mended by the. blacksmith, on that day, it was not, and could not have been, he principal object of the journey. It was merely an incidental business, if not a mere pretext to claim the exemption. He ought to be considered as returning from market, and not as returning from the blacksmith's shop; because that shop was not the tenth-nation any more than the object of his travelling on that day from' home. The claim of exemption was unjust, and a fraudulent abuse of the act.
Judgment reversed.(a)

 See Stratton v. Herrick, ante, p. 356.